Landis, Judge:
Counsel have submitted this case on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the rayon half masks in the Customs Entry the subject of the protest listed above were assessed in liquidation with duty at the rate of 25 cents per pound plus 30 per centum ad va-lorem under the provisions of Paragraph 1312 of the Tariff Act of 1930 as modified; that the rate of 25 cents per pound was assessed on the basis of a net weight of three pounds per gross of said masks; that said masks have in fact a net weight of 13 ounces per gross.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation.
Accepting this stipulation as a statement of facts, we hold that the merchandise described as rayon half masks in the entry covered by this protest, assessed at the rate of 25 cents per pound plus 30 per centum ad valorem under paragraph 1312 of the Tariff Act of 1930, as modified, is dutiable as charged on a net weight of 13 ounces per gross of said masks rather than 3 pounds per gross as liquidated.
To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, the protest is overruled.
Judgment will enter accordingly.